DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 11/10/2020 has been entered. Claims 1-2, 4-6, 9, 14, 21-22, 60, 64-71, and 74 were amended and claims 3, 8, 10-12, 15-20, and 23-58 were canceled. Thus, claims 1-2, 4-7, 9, 13-14, 21-22, and 59-75 are pending in the application.
Claim Objections
Claim 64 is objected to because of the following informalities:
Claim 64 recites “representing time domain” in line 3 and is suggested to read --representing a time domain-- in order to have proper antecedent basis.
Claim 64 recites “the metric of myocardial viability” in lines 12-13 and is suggested to read -- the second metric of myocardial viability -- in order to correct a typographical error.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a patient treatment module executable” in claim 1 line 6 and “a patient treatment device…configured to selectively deliver” in claim 1 lines 23-24.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 9, 13-14, 21-22, and 59-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the originally filed disclosure lacks an adequate written disclosure of the newly added limitations of “a first metric of myocardial viability” in line 10 and “a second metric of myocardial viability” in line 13. Thus, the newly added limitations are new matter.
Regarding claim 64, the originally filed disclosure lacks an adequate written disclosure of the newly added limitations of “a first metric of myocardial viability” in line 5 and “a second metric of myocardial viability” in line 8. Thus, the newly added limitations are new matter.
Claims 2, 4-7, 9, 13-14, 21-22, 59-63, and 65-75 are rejected due to their dependence on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, claim limitations “a patient treatment module executable” in claim 1 line 6 and “a patient treatment device…configured to selectively deliver” in claim 1 lines 23-24 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The disclosure is devoid of any structures that perform the functions in the claim. Therefore, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claims 2, 4-7, 9, 13-14, 21-22, 59-60, and 61-63 are rejected due to their dependence on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 9, 13-14, 59-61, 64-67, and 70-75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (US 7,565,194 B2, hereinafter Tan).
Regarding claim 1, as best understood, Tan discloses a system for managing treatment for an emergency cardiac event (system for determining the treatment for cardiac arrest victim) (abstract), the system comprising: 
a memory (AED 10 has a memory) (col. 16, lines 55-56); 

a patient treatment module executable by one or more processing devices (AED 10 with processor 22 is programed to monitor ECG information) (Figs. 2-2A; col. 9, lines 16-32), the patient treatment module being configured to: 
receive signals representing a time domain ECG of the patient from the one or more electronic ports (one or more time domain ECG signals) (Figs. 1A-1B; col. 4, lines 62-64), 
generate a first metric of myocardial viability calculated from a first set of frequency domain transform values corresponding to a first time segment of the time domain ECG (ECG data is processed in multiple segments, for example 9 segments, and thus, the claimed “first time segment” may be the first four segments processed; with four segments processed, four time domain signals are transformed into discrete frequency bands, and then the discrete frequency bands are combined into analysis bands) (Figs. 3A-3B, 6; col. 4, lines 62-65; col. 13, lines 21-26), 
generate a second metric of myocardial viability calculated from a second set of frequency domain transform values corresponding to a second time segment of the time domain ECG (ECG data is processed in multiple segments, for example 9 segments, and thus, the claimed “second time segment” may be the last four segments processed; with four segments processed, four time domain signals are transformed into discrete frequency bands, and then the discrete frequency bands are combined into analysis 
determine a change between the second metric of myocardial viability and the first metric of myocardial viability (analysis bands are characterized; the variation over time of the analysis bands is analyzed) (col. 4, lines 62-67; col. 5, lines 1-3, 27-36), 
cause one or more output devices to present an indication of the change (treatment is determined based on the analysis bands; an indication of the type of treatment is displayed) (col. 4, lines 62-67; col. 5, lines 1-3; col. 7, lines 19-23), 
and receive a user input associated with therapeutic action (programmer manually generates logical rules for determining when defibrillation is necessary; AED 10 is able to generate the defibrillation shock when the rescuer issues a command) (col. 9, lines 19-32; col. 11, lines 55-65); 
and a patient treatment device coupled to the patient treatment module and configured to selectively deliver a defibrillating shock to the patient based on the user input (defibrillator pulse generator 24 is coupled to AED 10; manually entered logical rules determine when defibrillation is delivered; AED 10 is able to generate the defibrillation shock when the rescuer issues a command) (Figs. 2-2A; col. 9, lines 19-32; col. 11, lines 55-65).
Regarding claim 2,
Regarding claim 4, Tan discloses wherein the first set of frequency domain transform values and the second set of frequency domain transform values are updated at a rate of 0.1 - 10 Hz (cycle rate of 0.1 Hz-1 Hz) (col. 16, lines 62-65).
Regarding claim 5, Tan discloses wherein the first and the second time segments are in a range between about 1 and 4 seconds (2 second segment length) (col. 13, lines 21-30).
Regarding claim 9, Tan discloses wherein the first set of frequency domain transform values and the second set of frequency domain transform values are generated using at least one of: Fourier, fast Fourier, and wavelet methods (col. 5, lines 4-7; col. 12, lines 14-19).
Regarding claim 13, Tan discloses wherein the signals are received during a cardiac event (cardiac arrest) (abstract).
Regarding claim 14, Tan discloses wherein the one or more output devices is configured to present an audible or visual feedback of the indication of the change (speaker 16 and display screen 18) (Figs. 2-2A; col. 9, lines 39-44).
Regarding claim 59, Tan discloses wherein the indication of the change comprises a likelihood of defibrillation shock success for the patient (probability of defibrillation success is shown) (col. 21, lines 61-67).
Regarding claim 60,
Regarding claim 61, Tan discloses wherein the audible or visual feedback comprises a message to prepare for shock administration (rescuer prompted to cease CPR when patient is receptive to defibrillation) (col. 22, lines 9-13).
Regarding claim 64, Tan discloses a method for managing treatment for an emergency cardiac event (system for determining the treatment for cardiac arrest victim) (abstract), the method comprising: 
receiving, by one or more processors, signals representing time domain ECG of a patient from one or more electronic ports (AED 10 has a processor 22, as well as ECG leads to receive time domain ECG signals from a patient) (Figs. 1-2A; col. 9, lines 16-32); 
generating, by the one or more processors, a first metric of myocardial viability calculated from a first set of frequency domain transform values corresponding to a first time segment of the time domain ECG (ECG data is processed in multiple segments, for example 9 segments, and thus, the claimed “first time segment” may be the first four segments processed; with four segments processed, four time domain signals are transformed into discrete frequency bands, and then the discrete frequency bands are combined into analysis bands) (Figs. 3A-3B, 6; col. 4, lines 62-65; col. 13, lines 21-26),
generating, by the one or more processors, a second metric of myocardial viability calculated from a second set of frequency domain transform values corresponding to a second time segment of the time domain ECG (ECG data is processed in multiple segments, for example 9 segments, and thus, the claimed “second time segment” may be the last four segments processed; with four segments processed, four time domain signals are transformed into discrete frequency bands, and then the discrete frequency bands are combined into 
determining, by the one or more processors, a change between the metric of myocardial viability and the first metric of myocardial viability (analysis bands are characterized; the variation over time of the analysis bands is analyzed) (col. 4, lines 62-67; col. 5, lines 1-3, 27-36); 
causing, by the one or more processors, one or more output devices to present an indication of the change (treatment is determined based on the analysis bands; an indication of the type of treatment is displayed) (col. 4, lines 62-67; col. 5, lines 1-3; col. 7, lines 19-23); 
receiving, by the one or more processors, a user input associated with a therapeutic action  (programmer manually generates logical rules for determining when defibrillation is necessary) (col. 11, lines 55-65); 
and in response to the user input, selectively generating, by the one or more processors, a signal for a defibrillating shock to be delivered to the patient (defibrillator pulse generator; manually entered logical rules determine when defibrillation is delivered) (Figs. 2-2A; col. 9, lines 19-20; col. 11, lines 55-65).
Regarding claim 65,
Regarding claim 66, Tan discloses wherein the first set of frequency domain transform values and the second set of frequency domain transform values are updated at a rate of 0.1 - 10 Hz (cycle rate of 0.1 Hz-1 Hz) (col. 16, lines 62-65).
Regarding claim 67, Tan discloses wherein the first and the second time segments are in a range between about 1 and 4 seconds (2 second segment length) (col. 13, lines 21-30).
Regarding claim 70, Tan discloses wherein generating the first set of frequency domain transform values and the second set of frequency domain transform values comprises at least one of: Fourier, fast Fourier, and wavelet methods (col. 5, lines 4-7; col. 12, lines 14-19).
Regarding claim 71, Tan discloses wherein the second set of frequency domain transform values are generated via processing of multiple earlier time segments from the second time segment of the ECG (ECG data is processed in multiple segments, for example 9 segments; thus, the claimed “second time segment” may be the last four segments, and the "multiple earlier time segments” may be the first two within those four segments) (col. 13, lines 21-26).
Regarding claim 72, Tan discloses wherein the signals are received during a cardiac event (cardiac arrest) (abstract).
Regarding claim 73, Tan discloses wherein the indication of the change comprises a likelihood of defibrillation shock success for the patient (probability of defibrillation success is shown) (col. 21, lines 61-67).
Regarding claim 74, Tan discloses wherein selectively generating the signal for the defibrillating shock to be delivered to the patient is based at least in part on the change between the second set of frequency domain transform values and the first set of frequency 
Regarding claim 75, Tan discloses further comprising generating an audible or a visual feedback comprising a message to prepare for the defibrillating shock (rescuer prompted to cease CPR when patient is receptive to defibrillation) (col. 22, lines 9-13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Tan as applied to claim 1 above, and further in view of Kelen (US 5,092,341).
Regarding claims 6-7 and 68-69, Tan discloses the invention as previously claimed but does not disclose wherein the one or more processing devices generate the first set of frequency domain transform values and the second set of frequency domain transform values 
However, Kelen teaches an ECG frequency analysis system (Kelen; abstract) wherein one or more processing devices generate frequency domain transform values using a tapered window, wherein the tapered window is on of: a Hann window or a Blackman-Harris window (windower 17 uses a Blackman-Harris or Hanning window function on the fast fourier transformation) (Kelen; col. 10, lines 57-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tan system processing device to generate the first and second sets of frequency domain transform values using a tapered window, as taught by Kelen, for the purpose of minimizing spectral leakage and effects of edge discontinuities inherent in a fast Fourier transformation (Kelen; col. 10, lines 57-68).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tan as applied to claim 1 above, and further in view of Garrett (US 2003/0125771 A1) and Matos (US 2003/0233129 A1).
Regarding claims 21-22, Tan discloses the invention as previously claimed, but does not disclose wherein the indication of the change comprises one or more additional parameters, wherein the one or more additional parameters comprise: levels of prior successful defibrillations. 
However, Garrett teaches a defibrillator (Garrett; abstract) which records the levels of prior successful defibrillations (the success of a delivered energy pulse along with its characteristics is recorded) (Garrett; para. [0015]). Moreover, Matos teaches a system for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tan system indication of the change to comprise levels of prior successful defibrillations, as taught by Garrett and Matos, for the purpose of allowing a user to understand the energy characteristics of shocks which were successful on a patient in the past, thereby improving the chances of the user being able to administer a helpful defibrillating shock to a patient in the present. 
Claims 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Tan as applied to claim 14 above, and further in view of Freeman (US 2001/0047140 A1).
Regarding claims 62-63, Tan discloses the invention as previously claimed, but does not disclose further comprising a CPR feedback module configured to control the one or more output devices to provide CPR feedback for a user, wherein the CPR feedback comprises instructions for the user to modify CPR administration.
However, Freeman teaches a resuscitation system (Freeman; abstract) comprising a CPR feedback module configured to control the one or more output devices to provide CPR feedback for a user, wherein the CPR feedback comprises instructions for the user to modify 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tan system to include a CPR feedback module, as taught by Freeman, for the purpose of enabling a rescuer to enhance the effectiveness of their CPR compressions.
Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. 
On pages 8-9 of the Applicant’s remarks, the Applicant argues that the “patient treatment device” recites a structural term, and thus should not be interpreted under 35 U.S.C. 112(f). However, the Examiner respectfully disagrees. The limitation “a patient treatment device…configured to selectively deliver a defibrillating shock” in claim 1 contains a generic placeholder for means (i.e. device) and functional language (i.e. configured to selectively deliver). There has not been sufficient structure recited in the claims for performing the claimed function of selectively delivering a defibrillating shock (e.g. an AED, electrodes, shock paddles, etc.). Thus, this limitation is still being interpreted under 35 U.S.C. 112(f).
On page 9 of the Applicant’s remarks in the second to last paragraph, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees and has withdrawn the 35 U.S.C. (b) rejection of the previous office action with the exception of the 35 U.S.C. 112(b) rejections relating to the 35 U.S.C. 112(f) interpretations, which have thus been reiterated above.
On page 10 of the Applicant’s remarks in the second to last section, the Applicant argues that the Tan reference does not teach the newly added limitations of a first/second metric of myocardial viability recited in the amended claims 1 and 64. However, the Examiner respectfully disagrees. As explained in the rejections of claims 1 and 64 above, Tan teaches analysis bands as the claimed first/second metric of myocardial viability (see Tan Figs. 3A-3B, 6; col. 4, lines 62-65; col. 13, lines 21-26). Thus, Tan still discloses the claimed invention of claims 1 and 64.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-7, 9, 13-14, 21-22, 59-60, and 62-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, 9, 13-14, 16-17, and 19-21 of U.S. Patent No. 10,039,925 B2 (hereinafter ‘925) in view of Tan.
Regarding claim 1, the ‘925 patent claims disclose a system for managing treatment for an emergency cardiac event (‘925, claim 1), the system comprising: 
a memory (‘925, claim 1); 
one or more electronic ports for receiving signals from sensors for obtaining an electrocardiogram (ECG) for a patient (‘925, claim 1); 

receive signals representing a time domain ECG of the patient from the one or more electronic ports (‘925, claim 1), 
generate a first metric of myocardial viability calculated from a first set of frequency domain transform values corresponding to a first time segment of the time domain ECG (during a first time segment of the time domain ECG, one of ordinary skill in the art would be able to expect a plurality of frequency domain transform values can be calculated; also the duplication of parts, in this case having multiple frequency domain transform values, has no patentable significance according to MPEP 2144.04(VI)(B); the resulting set or matrix of the frequency domain transform values would be the claimed “first set of myocardial viability”) (‘925, claim 1), 
generate a second metric of myocardial viability calculated from a second set of frequency domain transform values corresponding to a second time segment of the time domain ECG, wherein the first time segment occurs prior to the second time segment (during a second time segment of the time domain ECG, one of ordinary skill in the art would be able to expect a plurality of frequency domain transform values can be calculated; also the duplication of parts, in this case having multiple frequency domain transform values, has no patentable significance according to MPEP 2144.04(VI)(B); the resulting set or matrix of the frequency domain transform values would be the claimed “second set of myocardial viability”) (‘925, claim 1),

cause one or more output devices to present an indication of the change (‘925, claim 1);
and a patient treatment device coupled to the patient treatment module and configured to selectively deliver a defibrillating shock to the patient (the patient treatment module presents an indication and the patient treatment device delivers a shock based on the indication, thus the module and device are operatively coupled together) (‘925, claim 1).
US Patent ‘925 claims do not disclose the patient treatment module is configured to receive a user input associated with therapeutic action, and deliver a defibrillating shock to the patient based on the user input.
However, Tan teaches a method for managing treatment for an emergency cardiac event (system for determining the treatment for cardiac arrest victim) (Tan; abstract), including the patient treatment module is configured to receive a user input associated with therapeutic action and deliver a defibrillating shock to the patient based on the user input (programmer manually generates logical rules for AED 10 for determining when defibrillation is necessary) (Tan; col. 11, lines 55-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘925 invention’s patient treatment 
Regarding claim 2, the ‘925 patent claims disclose wherein the first metric of myocardial viability comprises an amplitude spectrum area (AMSA) value (‘925, claim 2).
Regarding claim 4, the ‘925 patent claims disclose wherein the first set of frequency domain transform value and the second set of frequency domain transform value are updated at a rate of 0.1 - 10 Hz (‘925, claim 4).
Regarding claim 5, the ‘925 patent claims disclose wherein the first and the second time segments are in a range between about 1 and 4 seconds (‘925, claim 5).
Regarding claim 6, the ‘925 patent claims disclose wherein the one or more processing devices generate the first frequency set of domain transform value and the second frequency set of domain transform value using a tapered window (‘925, claim 6).
Regarding claim 7, the ‘925 patent claims disclose wherein the tapered window is one of a Tukey window, a Hann window, a Blackman-Harris window, or a Flat Top window (‘925, claim 7).
Regarding claim 9,
Regarding claim 13, the ‘925 patent claims disclose wherein the signals are received during a cardiac event (‘925, claim 13).
Regarding claim 14, the ‘925 patent claims disclose wherein the one or more output devices is configured to present an audible or visual feedback of the indication of the change (‘925, claim 14).
Regarding claim 21, the ‘925 patent claims disclose wherein the indication of the change comprises one or more additional parameters (‘925, claim 20).
Regarding claim 22, the ‘925 patent claims disclose wherein the one or more additional parameters comprise: levels of prior successful defibrillations (‘925, claim 21).
Regarding claim 59, the ‘925 patent claims disclose wherein the indication of the change comprises a likelihood of defibrillation shock success for the patient (‘925, claim 19).
Regarding claim 60, the ‘925 patent claims disclose wherein the patient treatment device is configured to initiate defibrillation treatment based at least in part on the change between the second set of frequency domain transform value and the first set of frequency domain transform value (‘925, claim 1).
Regarding claim 62, the ‘925 patent claims disclose further comprising a CPR feedback module configured to control the one or more output devices to provide CPR feedback for a user (a CPR module would be part of the system in order for the suggested initiation or continuation of CPR to occur) (‘925, claim 16).
Regarding claim 63,
Regarding claim 64, the ‘925 patent claims disclose a method for managing treatment for an emergency cardiac event (a system manages treatment for an emergency cardiac event, and thus there is a method of using the system in this manner) (‘925, claim 1), the method comprising: 
receiving, by one or more processors, signals representing time domain ECG of a patient from one or more electronic ports (‘925, claim 1); 
generating, by the one or more processors, a first metric of myocardial viability calculated from a first set of frequency domain transform values corresponding to a first time segment of the time domain ECG (during a first time segment of the time domain ECG, one of ordinary skill in the art would be able to expect a plurality of frequency domain transform values can be calculated; also the duplication of parts, in this case having multiple frequency domain transform values, has no patentable significance according to MPEP 2144.04(VI)(B); the resulting set or matrix of the frequency domain transform values would be the claimed “first set of myocardial viability”) (‘925, claim 1); 
generating, by the one or more processors, a second metric of myocardial viability calculated from a second set of frequency domain transform values corresponding to a second time segment of the time domain ECG, wherein the first time segment occurs prior to the second time segment (during a second time segment of the time domain ECG, one of ordinary skill in the art would be able to expect a plurality of frequency domain transform values can be calculated; also the duplication of parts, in this case having multiple frequency domain transform values, has no patentable significance according to MPEP 2144.04(VI)(B); the 
determining, by the one or more processors, a change between the metric of myocardial viability and the first metric of myocardial viability (the change between the second domain transform value and first domain transform value would be calculated multiple times for each values in the respective metrics of myocardial viability) (‘925, claim 1); 
causing, by the one or more processors, one or more output devices to present an indication of the change (‘925, claim 1); 
and selectively generating, by the one or more processors, a signal for a defibrillating shock to be delivered to the patient (‘925, claim 1).
US Patent ‘925 claims do not disclose the method is configured to receiving, by the one or more processors, a user input associated with a therapeutic action; and in response to the user input, selectively generating a signal for a defibrillating shock to be delivered to the patient.
However, Tan teaches a method for managing treatment for an emergency cardiac event (system for determining the treatment for cardiac arrest victim) (Tan; abstract), including receiving, by the one or more processors, a user input associated with a therapeutic action; and in response to the user input, selectively generating a signal for a defibrillating shock to be delivered to the patient (programmer manually generates logical rules for AED 10 with processor 22 for determining when defibrillation is necessary) (Tan; Figs. 2-2A; col. 11, lines 55-65).

Regarding claim 65, the ‘925 patent claims disclose wherein the first metric of myocardial viability comprises an amplitude spectrum area (AMSA) value using the first frequency domain transform value and the second frequency domain transform value (‘925, claim 2).
Regarding claim 66, the ‘925 patent claims disclose wherein the first set of frequency domain transform values and the second set of frequency domain transform values are updated at a rate of 0.1 - 10 Hz (‘925, claim 4).
Regarding claim 67, the ‘925 patent claims disclose wherein the first and the second time segments are in a range between about 1 and 4 seconds (‘925, claim 5).
Regarding claim 68, the ‘925 patent claims disclose wherein the first set of frequency domain transform value and the second set of frequency domain transform value are generated using a tapered window (‘925, claim 6).
Regarding claim 69,
Regarding claim 70, the ‘925 patent claims disclose wherein the generating the first set of frequency domain transform values and the second set of frequency domain transform values comprises at least one of: Fourier, fast Fourier, discrete Fourier, Hilbert, discrete Hilbert, wavelet, and discrete wavelet methods (‘925, claim 9).
Regarding claim 71, the ‘925 patent claims disclose wherein the second set of frequency domain transform values are generated via processing of multiple earlier time segments from the second time segment of the ECG (‘925, claim 12).
Regarding claim 72, the ‘925 patent claims disclose wherein the signals are received during a cardiac event (‘925, claim 13).
Regarding claim 73, the ‘925 patent claims disclose wherein the indication of the change comprises a likelihood of defibrillation shock success for the patient (‘925, claim 19).
Regarding claim 74, the ‘925 patent claims disclose wherein selectively generating the signal for the defibrillating shock to be delivered to the patient is based at least in part on the change between the second set of frequency domain transform values and the first set of frequency domain transform values (‘925, claim 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785        

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785